Case 1:17-cv-02581-JHR-AMD Document 33 Filed 12/17/19 Page 1 of 1 PageID: 599



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


JUSTIN COLEMAN,                           :
                                          :      Hon. Joseph H. Rodriguez
       Plaintiff,                         :
                                          :      Civil No. 17-2581
              v.                          :
                                          :
DELANEYS’ CAPE MAY, LLC                   :
                                          :      ORDER
                                          :
       Defendants.                        :



       This matter having come before the Court on Motion for Summary Judgment of

Defendant Miquon, Inc. [Dkt. No. 20]; and the Court having considered the written

submissions of the parties, as well as the arguments advanced at the hearing on April 16,

2019; and for the reasons expressed on the record that day, as well as those set forth in

the Court’s Opinion of even date,

       IT IS on this 17th Day of December, 2019 hereby

       ORDERED that Defendant Miquon, Inc.’s Motion for Summary Judgment [Dkt.

No. 20] is GRANTED.




                                    s/ Joseph H. Rodriguez
                                    Hon. Joseph H. Rodriguez,
                                    UNITED STATES DISTRICT JUDGE
